Exhibit 10.2

$130,000,000


SERVICESOURCE INTERNATIONAL, INC.


1.50% Convertible Senior Notes due 2018

PURCHASE AGREEMENT

 

 

 

 

August 7, 2013

--------------------------------------------------------------------------------

August 7, 2013

Morgan Stanley & Co. LLC
c/o Morgan Stanley & Co. LLC
   1585 Broadway
   New York, New York 10036

Ladies and Gentlemen:

ServiceSource International, Inc., a Delaware corporation (the "Company"),
proposes to issue and sell to the several purchasers named in Schedule I hereto
(the "Initial Purchasers")

$130,000,000 principal amount of its 1.50% Convertible Senior Notes due 2018
(the "Firm Securities") to be issued pursuant to the provisions of an Indenture
to be dated as of August 13, 2013 (the "Indenture") between the Company and
Wells Fargo Bank, National Association, as Trustee (the "Trustee"). The Company
also proposes to issue and sell to the Initial Purchasers not more than an
additional $20,000,000 principal amount of its 1.50% Convertible Senior Notes
due 2018 (the "Additional Securities") if and to the extent that you, as
Managers of the offering, shall have determined to exercise, on behalf of the
Initial Purchasers, the right to purchase such 1.50% Convertible Senior Notes
due 2018 granted to the Initial Purchasers in Section 2 hereof. The Firm
Securities and the Additional Securities are hereinafter collectively referred
to as the "Securities". The Securities will be convertible into cash, shares of
the Company's common stock ("Common Stock"), par value $0.0001 per share (the
"Underlying Securities"), or a combination thereof.

In connection with the offering of the Firm Securities, the Company is
separately entering into convertible note hedge transactions and warrant
transactions with one or more counterparties, which may include affiliates of
the Initial Purchasers (each, a "Call Spread Counterparty"), in each case
pursuant to a convertible note hedge confirmation and a warrant confirmation,
each dated the date hereof (the "Base Call Spread Confirmations"), and in
connection with the issuance of any Additional Securities, the Company and each
Call Spread Counterparty may enter into additional convertible note hedge
transactions and warrant transactions pursuant to convertible note hedge
confirmations and warrant confirmations, each to be dated the date of issuance
of such Additional Securities (together with the Base Call Spread Confirmations,
the "Call Spread Confirmations").

The Securities and the Underlying Securities will be offered without being
registered under the Securities Act of 1933, as amended (the "Securities Act"),
to qualified institutional buyers in compliance with the exemption from
registration provided by Rule 144A under the Securities Act.

In connection with the sale of the Securities, the Company has prepared a
preliminary offering memorandum (the "Preliminary Memorandum") and will prepare
a final offering memorandum (the "Final Memorandum") including or incorporating
by

--------------------------------------------------------------------------------



reference a description of the terms of the Securities and the Underlying
Securities, the terms of the offering and a description of the Company. For
purposes of this Agreement, "Additional Written Offering Communication" means
any written communication (as defined in Rule 405 under the Securities Act) that
constitutes an offer to sell or a solicitation of an offer to buy the Securities
other than the Preliminary Memorandum or the Final Memorandum, and "Time of Sale
Memorandum" means the Preliminary Memorandum together with the Additional
Written Offering Communications, if any, each identified in Schedule II hereto.
As used herein, the terms Preliminary Memorandum, Time of Sale Memorandum and
Final Memorandum shall include the documents, if any, incorporated by reference
therein on the date hereof. The terms "supplement", "amendment" and "amend" as
used herein with respect to the Preliminary Memorandum, the Time of Sale
Memorandum, the Final Memorandum or any Additional Written Offering
Communication shall include all documents subsequently filed by the Company with
the Securities and Exchange Commission (the "Commission") pursuant to the
Securities Exchange Act of 1934, as amended (the "Exchange Act"), that are
deemed to be incorporated by reference therein.

Representations and Warranties. The Company represents and warrants to, and
agrees with, you that:

Each document, if any, filed or to be filed pursuant to the Exchange Act and
incorporated by reference in the Preliminary Memorandum, the Time of Sale
Memorandum or the Final Memorandum complied or will comply when so filed in all
material respects with the Exchange Act and the applicable rules and regulations
of the Commission thereunder, the Time of Sale Memorandum does not, and at the
time of each sale of the Securities in connection with the offering when the
Final Memorandum is not yet available to prospective purchasers and at the
Closing Date (as defined in Section 4), the Time of Sale Memorandum, as then
amended or supplemented by the Company, if applicable, will not, contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, the Preliminary Memorandum does not contain and
the Final Memorandum, in the form used by the Initial Purchasers to confirm
sales and on the Closing Date (as defined in Section 4), will not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, except that the representations and warranties
set forth in this paragraph do not apply to statements or omissions in the
Preliminary Memorandum, the Time of Sale Memorandum or the Final Memorandum
based upon information relating to any Initial Purchaser furnished to the
Company in writing by such Initial Purchaser through you expressly for use
therein.

Except for the Additional Written Offering Communications, if any, identified in
Schedule II hereto, and electronic road shows, if any, furnished to you before
first use, the Company has not prepared, used or referred to, and

2

--------------------------------------------------------------------------------



will not, without your prior consent, prepare, use or refer to, any Additional
Written Offering Communication.

The Company has been duly incorporated, is validly existing as a corporation in
good standing under the laws of the jurisdiction of its incorporation, has the
corporate power and authority to own its property and to conduct its business as
described in the Time of Sale Memorandum and is duly qualified to transact
business and is in good standing in each jurisdiction in which the conduct of
its business or its ownership or leasing of property requires such
qualification, except to the extent that the failure to be so qualified or be in
good standing would not have a material adverse effect on the Company and its
subsidiaries, taken as a whole.

Each subsidiary of the Company has been duly organized, is validly existing as a
corporation, limited liability company or other entity, as applicable, in good
standing under the laws of the jurisdiction of its organization (to the extent
that the concept of "good standing" is applicable under the laws of such
jurisdiction), has the corporate (or other) power and authority to own its
property and to conduct its business as described in the Time of Sale Memorandum
and is duly qualified to transact business and is in good standing (to the
extent that the concept of "good standing" is applicable under the laws of such
jurisdiction) in each jurisdiction in which the conduct of its business or its
ownership or leasing of property requires such qualification, except to the
extent that the failure to be so qualified or be in good standing would not have
a material adverse effect on the Company and its subsidiaries, taken as a whole;
all of the issued and outstanding shares of capital stock of each subsidiary of
the Company have been duly and validly authorized and issued, are fully paid and
non-assessable and are owned directly or indirectly by the Company, free and
clear of all material liens, encumbrances, equities or claims, other than liens
created pursuant to that certain Credit Agreement dated as of July 5, 2012
between the Company and JPMorgan Chase Bank, National Association, as Issuing
Bank and Lender thereto.

This Agreement and the Call Spread Confirmations (together with the Securities
and the Indenture, the "Transaction Documents

") have been duly authorized, executed and delivered by the Company.

The authorized capital stock of the Company conforms as to legal matters to the
description thereof contained in each of the Time of Sale Memorandum and the
Final Memorandum.

The shares of Common Stock outstanding prior to the issuance of the Securities
have been duly authorized and are validly issued, fully paid and non-assessable.

The Securities have been duly authorized and, when executed and authenticated in
accordance with the provisions of the Indenture and delivered to

3

--------------------------------------------------------------------------------



and paid for by the Initial Purchasers in accordance with the terms of this
Agreement, will be valid and binding obligations of the Company, enforceable in
accordance with their terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors' rights generally and equitable principles of
general applicability, and will be entitled to the benefits of the Indenture
pursuant to which such Securities are to be issued.

Upon issuance and delivery of the Securities in accordance with this Agreement
and the Indenture, the Securities will be convertible at the option of the
holder thereof into cash, the Underlying Securities or a combination thereof at
the option of the Company in accordance with the terms of the Indenture and the
Securities; the Underlying Securities issuable from time to time upon conversion
of the Securities pursuant to the terms of the Securities have been duly
authorized and, when issued upon any conversion of the Securities in accordance
with the terms of the Securities, will be validly issued, fully paid and non
assessable, and the issuance of the Underlying Securities will not be subject to
any preemptive or similar rights; and a number of shares of Common Stock equal
to the maximum number of Underlying Securities initially issuable upon
conversion of the Securities (assuming "physical settlement" of the Securities,
including any "additional shares" that may be issuable upon conversion in
connection with a "make-whole fundamental change" (each as defined in the Time
of Sale Memorandum) have been duly reserved for such issuance.

The Indenture has been duly authorized by the Company, and when the Indenture is
executed and delivered by the Company, will be a valid and binding agreement of
the Company and the Trustee, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency and similar laws affecting creditors'
rights generally and equitable principles of general applicability.

The execution and delivery by the Company of, and the performance by the Company
of its obligations under, the Transaction Documents will not contravene any
provision of applicable law or the certificate of incorporation or by-laws of
the Company or any agreement or other instrument binding upon the Company or any
of its subsidiaries that is material to the Company and its subsidiaries, taken
as a whole, or any judgment, order or decree of any governmental body, agency or
court having jurisdiction over the Company or any subsidiary, and no consent,
approval, authorization or order of, or qualification with, any governmental
body or agency is required for the performance by the Company of its obligations
under this Agreement, the Indenture or the Securities, except such as may have
already been made or obtained and as may be required by the securities or Blue
Sky laws of the various states in connection with the offer and sale of the
Securities.

(i) The Company is not in violation of its certificate of incorporation or
by-laws, (ii) none of the Company's subsidiaries are in violation of their
certificate of incorporation or by-laws or similar organizational

4

--------------------------------------------------------------------------------



documents and (iii) neither the Company nor any of its subsidiaries is in
default in any material respect, and no event has occurred which, with notice or
lapse of time or both, would constitute such a default, in the due performance
or observance of any term, covenant or condition contained in any indenture,
mortgage, deed of trust, credit agreement or other agreement or instrument to
which it is a party or by which it is bound or to which any of its property or
assets is subject, except for any default described in clause (ii) or (iii)
above which would not have a material adverse effect on the Company and its
subsidiaries, taken as a whole.

There has not occurred any material adverse change, or any development involving
a prospective material adverse change, in the condition, financial or otherwise,
or in the earnings, business or operations of the Company and its subsidiaries,
taken as a whole, from that set forth in the Time of Sale Memorandum provided to
prospective purchasers of the Securities.

Other than proceedings accurately described in all material respects in the Time
of Sale Memorandum, there are no legal or governmental proceedings pending or,
to the knowledge of the Company, threatened to which the Company or any of its
subsidiaries is a party or to which any of the properties of the Company or any
of its subsidiaries is subject that would have a material adverse effect on the
Company and its subsidiaries, taken as a whole, or on the power or ability of
the Company to perform its obligations under the Transaction Documents or to
consummate the transactions contemplated by the Time of Sale Memorandum.

The Company and its subsidiaries are in compliance with any and all applicable
foreign, federal, state and local laws and regulations relating to the
protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants ("Environmental Laws

"),  have received all permits, licenses or other approvals required of them
under applicable Environmental Laws to conduct their respective businesses and
are in compliance with all terms and conditions of any such permit, license or
approval, except where such noncompliance with Environmental Laws, failure to
receive required permits, licenses or other approvals or failure to comply with
the terms and conditions of such permits, licenses or approvals would not,
singly or in the aggregate, have a material adverse effect on the Company and
its subsidiaries, taken as a whole.

There are no costs or liabilities associated with Environmental Laws (including,
without limitation, any capital or operating expenditures required for clean-up,
closure of properties or compliance with Environmental Laws or any permit,
license or approval, any related constraints on operating activities and any
potential liabilities to third parties) which would, singly or in the aggregate,
have a material adverse effect on the Company and its subsidiaries, taken as a
whole.

5

--------------------------------------------------------------------------------



The Company is not, and after giving effect to the offering and sale of the
Securities and the application of the proceeds thereof as described in the Final
Memorandum will not be, required to register as an "investment company" as such
term is defined in the Investment Company Act of 1940, as amended (the
"Investment Company Act

").

Neither the Company nor any affiliate (as defined in Rule 501(b) of Regulation D
under the Securities Act, an "Affiliate

") of the Company has directly, or through any agent, sold, offered for sale,
solicited offers to buy or otherwise negotiated in respect of, any security (as
defined in the Securities Act) which is or will be integrated with the sale of
the Securities in a manner that would require the registration under the
Securities Act of the Securities or  offered, solicited offers to buy or sold
the Securities by any form of general solicitation or general advertising (as
those terms are used in Regulation D under the Securities Act) or in any manner
involving a public offering within the meaning of Section 4(2) of the Securities
Act.

Assuming the accuracy of the representations and warranties of the Initial
Purchasers contained in Section 7 and their compliance with their agreements set
forth therein, it is not necessary in connection with the offer, sale and
delivery of the Securities to the Initial Purchasers in the manner contemplated
by this Agreement to register the Securities under the Securities Act or to
qualify the Indenture under the Trust Indenture Act of 1939, as amended.

The Securities satisfy the requirements set forth in Rule 144A(d)(3) under the
Securities Act.

Neither the Company nor any of its subsidiaries or affiliates, nor any director,
officer, or employee, nor, to the Company's knowledge, any agent or
representative of the Company or of any of its subsidiaries or affiliates, has
taken or will take any action in furtherance of an offer, payment, promise to
pay, or authorization or approval of the payment or giving of money, property,
gifts or anything else of value, directly or indirectly, to any "government
official" (including any officer or employee of a government or government-owned
or controlled entity or of a public international organization, or any person
acting in an official capacity for or on behalf of any of the foregoing, or any
political party or party official or candidate for political office) to
influence official action or secure an improper advantage; and the Company and
its subsidiaries and affiliates have conducted their businesses in compliance
with applicable anti-corruption laws and have instituted and maintain and will
continue to maintain policies and procedures designed to promote and achieve
compliance with such laws and with the representation and warranty contained
herein.

The operations of the Company and its subsidiaries, to the knowledge of the
Company, are and have been conducted at all times in material compliance with
all applicable financial recordkeeping and reporting requirements, including
those of the Bank Secrecy Act, as amended by Title III of

6

--------------------------------------------------------------------------------



the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (USA PATRIOT Act), and the
applicable anti-money laundering statutes of jurisdictions where the Company and
its subsidiaries conduct business, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the "Anti-Money Laundering
Laws

"), and no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Anti-Money Laundering Laws is pending or, to
the best knowledge of the Company, threatened.

(i) Neither the Company nor any of its subsidiaries, nor any director or officer
thereof, nor, to the Company's knowledge, any employee, agent, affiliate or
representative of the Company or any of its subsidiaries, is an individual or
entity ("Person

") that is, or is owned or controlled by a Person that is:

(A) the subject of any sanctions administered or enforced by the U.S. Department
of Treasury's Office of Foreign Assets Control ("OFAC"), the United Nations
Security Council ("UNSC"), the European Union ("EU"), Her Majesty's Treasury
("HMT"), or other relevant sanctions authority (collectively, "Sanctions"), nor

(B) located, organized or resident in a country or territory that is the subject
of Sanctions (including, without limitation, Cuba, Iran, North Korea, Sudan and
Syria).

(ii) The Company will not, directly or indirectly, use the proceeds of the
offering, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other Person:

(A) to fund or facilitate any activities or business of or with any Person or in
any country or territory that, at the time of such funding or facilitation, is
the subject of Sanctions; or

(B) in any other manner that will result in a violation of Sanctions by any
Person (including any Person participating in the offering, whether as
underwriter, advisor, investor or otherwise).

(iii) For the past 5 years, the Company and its subsidiaries have not knowingly
engaged in and are not now knowingly engaged in any dealings or transactions
with any Person, or in any country or territory, that at the time of the dealing
or transaction is or was the subject of Sanctions.

Subsequent to the respective dates as of which information is given in each of
the Preliminary Memorandum, the Time of Sale Memorandum and the Final
Memorandum, (1) the Company and its subsidiaries have not incurred any material
liability or obligation, direct or contingent, nor entered into any material

7

--------------------------------------------------------------------------------



transaction; (2) the Company has not purchased any of its outstanding capital
stock, nor declared, paid or otherwise made any dividend or distribution of any
kind on its capital stock other than ordinary and customary dividends; and (3)
there has not been any material change in the capital stock, short term debt or
long term debt of the Company and its subsidiaries, except in each case as
described in each of the Preliminary Memorandum, the Time of Sale Memorandum and
the Final Memorandum, respectively.

The Company and each of its subsidiaries have filed all federal, state, local
and foreign tax returns required to be filed through the date of this Agreement
or have requested extensions thereof (except where the failure to file would
not, individually or in the aggregate, have a material adverse effect) and have
paid all taxes required to be paid thereon (except for cases in which the
failure to file or pay would not have a material adverse effect, or, except as
currently being contested in good faith and for which reserves required by U.S.
GAAP have been created in the financial statements of the Company), and no tax
deficiency has been determined adversely to the Company or any of its
subsidiaries which has had (nor does the Company nor any of its subsidiaries
have any notice or knowledge of any tax deficiency which could reasonably be
expected to be determined adversely to the Company or its subsidiaries and which
could reasonably be expected to have) a material adverse effect.

The Company and each of its subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that

 transactions are executed in accordance with management's general or specific
authorizations; transactions are recorded as necessary to permit preparation of
financial statements in conformity with generally accepted accounting principles
and to maintain asset accountability; access to assets is permitted only in
accordance with management's general or specific authorization; the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences; and
 the interactive data in eXtensible Business Reporting Language included or
incorporated by reference in the Time of Sale Memorandum is accurate. Except as
described in the Time of Sale Memorandum, since the end of the Company's most
recent audited fiscal year, there has been (i) no material weakness in the
Company's internal control over financial reporting (whether or not remediated)
and (ii) no change in the Company's internal control over financial reporting
that has materially affected, or is reasonably likely to materially affect, the
Company's internal control over financial reporting.

The interactive data in eXtensible Business Reporting Language included or
incorporated by reference in the Time of Sale Memorandum fairly presents the
information called for in all material respects and has been prepared in
accordance with the Commission's rules and guidelines applicable thereto.

The Company and its subsidiaries have good and marketable title in fee simple to
all real property and good and marketable title to all personal

8

--------------------------------------------------------------------------------



property owned by them which is material to the business of the Company and its
subsidiaries, in each case free and clear of all liens, encumbrances and defects
except such as are described in the Time of Sale Memorandum or such as do not
materially affect the value of such property and do not interfere with the use
made and proposed to be made of such property by the Company and its
subsidiaries; and any real property and buildings held under lease by the
Company and its subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company and its subsidiaries, in each case except as described in the Time of
Sale Memorandum.

The Company and its subsidiaries own or possess, or can acquire on reasonable
terms, all material patents, patent rights, licenses, inventions, copyrights,
know-how (including trade secrets and other unpatented and/or unpatentable
proprietary or confidential information, systems or procedures), trademarks,
service marks and trade names ("Intellectual Property

") necessary for the conduct of the business now operated by them, or proposed
in the Time of Sale Memorandum to be conducted by them. In each case, except as
would not, singly or in the aggregate, reasonably be expected to have a material
adverse effect on the Company and its subsidiaries, taken as a whole, (i)
neither the Company nor any of its subsidiaries has received any notice, nor is
it otherwise aware of any facts which could form a reasonable basis for any
claim, (y) alleging the infringement, misappropriation, violation of or conflict
with the Intellectual Property of others, or (z) challenging the validity,
enforceability or scope of any Intellectual Property owned by the Company or any
of its subsidiaries ("Company Intellectual Property"); (ii) to the Company's
knowledge, there are no third parties who have or will be able to establish
rights to any Company Intellectual Property; and (iii) to the Company's
knowledge, no Intellectual Property has been obtained or is being used by the
Company or any of its subsidiaries in violation of any contractual obligation
binding on the Company or any of its subsidiaries.

No material labor dispute with the employees of the Company or any of its
subsidiaries exists, except as described in the Time of Sale Memorandum, or, to
the knowledge of the Company, is imminent; and the Company is not aware of any
existing, threatened or imminent labor disturbance by the employees of any of
its principal suppliers, manufacturers or contractors that could have a material
adverse effect on the Company and its subsidiaries, taken as a whole.

The Company and each of its subsidiaries are insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
are prudent and customary in the businesses in which they are engaged; and
neither the Company nor any of its subsidiaries has any reason to believe that
it will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not have a material

9

--------------------------------------------------------------------------------



adverse effect on the Company and its subsidiaries, taken as a whole, except as
described in the Time of Sale Memorandum.

The Company and its subsidiaries possess all certificates, authorizations and
permits issued by the appropriate federal, state or foreign regulatory
authorities necessary to conduct their respective businesses, and neither the
Company nor any of its subsidiaries has received any notice of proceedings
relating to the revocation or modification of any such certificate,
authorization or permit which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would have a material adverse effect on
the Company and its subsidiaries, taken as a whole, except as described in the
Time of Sale Memorandum.

Agreements to Sell and Purchase. The Company hereby agrees to sell to the
several Initial Purchasers, and each Initial Purchaser, upon the basis of the
representations and warranties herein contained, but subject to the conditions
hereinafter stated, agrees, severally and not jointly, to purchase from the
Company the respective principal amount of Firm Securities set forth in
Schedule I hereto opposite its name at a purchase price of 97.1% of the
principal amount thereof (the "Purchase Price

") plus accrued interest, if any, to the Closing Date.

On the basis of the representations and warranties contained in this Agreement,
and subject to its terms and conditions, the Company agrees to sell to the
Initial Purchasers the Additional Securities, and the Initial Purchasers shall
have the right to purchase, severally and not jointly, up to $20,000,000
principal amount of Additional Securities at the Purchase Price plus accrued
interest, if any, to the date of payment and delivery solely to cover
over-allotments, if any. You may exercise this right on behalf of the Initial
Purchasers in whole or from time to time in part by giving written notice not
later than 30 days after the date of this Agreement. Any exercise notice shall
specify the principal amount of Additional Securities to be purchased by the
Initial Purchasers and the date on which such Additional Securities are to be
purchased. Each purchase date must be at least one business day after the
written notice is given and may not be earlier than the closing date for the
Firm Securities nor later than ten business days after the date of such notice.
Additional Securities may be purchased as provided in Section 4 solely for the
purpose of covering sales of securities in excess of the number of the Firm
Securities. On each day, if any, that Additional Securities are to be purchased
(an "Option Closing Date"), each Initial Purchaser agrees, severally and not
jointly, to purchase the principal amount of Additional Securities (subject to
such adjustments to eliminate fractional Securities as you may determine) that
bears the same proportion to the total principal amount of Additional Securities
to be purchased on such Option Closing Date as the principal amount of Firm
Securities set forth in Schedule I opposite the name of such Initial Purchaser
bears to the total principal amount of Firm Securities.

Terms of Offering. You have advised the Company that the Initial Purchasers will
make an offering of the Securities purchased by the Initial Purchasers hereunder
as soon as practicable after this Agreement is entered into as in your judgment
is advisable.

10

--------------------------------------------------------------------------------



Payment and Delivery. Payment for the Firm Securities shall be made to the
Company in Federal or other funds immediately available in New York City against
delivery of such Firm Securities for the respective accounts of the several
Initial Purchasers at 10:00 a.m., New York City time, on August 13, 2013, or at
such other time on the same or such other date, not later than August 20, 2013,
as shall be designated in writing by you. The time and date of such payment are
hereinafter referred to as the "Closing Date."

Payment for any Additional Securities shall be made to the Company in Federal or
other funds immediately available in New York City against delivery of such
Additional Securities for the respective accounts of the several Initial
Purchasers at 10:00 a.m., New York City time, on the date specified in the
corresponding notice described in Section 2 or at such other time on the same or
on such other date, in any event not later than September 20, 2013, as shall be
designated in writing by you.

The Securities shall be in definitive form or global form, as specified by you,
and registered in such names and in such denominations as you shall request in
writing not later than one full business day prior to the Closing Date or the
applicable Option Closing Date, as the case may be. The Securities shall be
delivered to you on the Closing Date or an Option Closing Date, as the case may
be, for the respective accounts of the several Initial Purchasers, with any
transfer taxes payable in connection with the transfer of the Securities to the
Initial Purchasers duly paid, against payment of the Purchase Price therefor
plus accrued interest, if any, to the date of payment and delivery.

Conditions to the Initial Purchasers' Obligations. The several obligations of
the Initial Purchasers to purchase and pay for the Firm Securities on the
Closing Date are subject to the following conditions:

Subsequent to the execution and delivery of this Agreement and prior to the
Closing Date:

there shall not have occurred any downgrading, nor shall any notice have been
given of any intended or potential downgrading or of any review for a possible
change that does not indicate the direction of the possible change, in the
rating accorded any of the securities of the Company or any of its subsidiaries
by any "nationally recognized statistical rating organization," as such term is
defined in Section 3(a)(62) of the Exchange Act; and

there shall not have occurred any change, or any development involving a
prospective change, in the condition, financial or otherwise, or in the
earnings, business or operations of the Company and its subsidiaries, taken as a
whole, from that set forth in the Time of Sale Memorandum provided to the
prospective purchasers of the Securities that, in your judgment, is material and
adverse and that makes it, in your judgment, impracticable to market the
Securities on the terms and in the manner contemplated in the Time of Sale
Memorandum.

11

--------------------------------------------------------------------------------



The Initial Purchasers shall have received on the Closing Date a certificate,
dated the Closing Date and signed on behalf of the Company by an executive
officer of the Company, to the effect set forth in Section 5(a)(i) and to the
effect that the representations and warranties of the Company contained in this
Agreement are true and correct as of the Closing Date and that the Company has
complied with all of the agreements and satisfied all of the conditions on its
part to be performed or satisfied hereunder on or before the Closing Date.

The officer signing and delivering such certificate may rely upon his or her
knowledge as to proceedings threatened.

The Initial Purchasers shall have received on the Closing Date an opinion and
negative assurance statement of Wilson Sonsini Goodrich & Rosati, Professional
Corporation, outside counsel for the Company, dated the Closing Date, to the
effect set forth in Exhibit A. Such opinion shall be rendered to the Initial
Purchasers at the request of the Company and shall so state therein.

The Initial Purchasers shall have received on the Closing Date an opinion and
negative assurance statement of Davis Polk & Wardwell LLP, counsel for the
Initial Purchasers, dated the Closing Date.

The Initial Purchasers shall have received on each of the date hereof and the
Closing Date a letter, dated the date hereof or the Closing Date, as the case
may be, in form and substance satisfactory to the Initial Purchasers, from
PricewaterhouseCoopers LLP, independent registered public accounting firm,
containing statements and information of the type ordinarily included in
accountants' "comfort letters" to initial purchasers with respect to the
financial statements and certain financial information contained in or
incorporated by reference into the Time of Sale Memorandum and the Final
Memorandum; provided that the letter delivered on the Closing Date shall use a
"cut-off date" not earlier than the date hereof.

The "lock-up" agreements, each substantially in the form of Exhibit B hereto,
between you, officers and directors (within the meaning of Section 16 of the
Exchange Act) of the Company, certain affiliates of Benchmark Capital and
certain affiliates of Housatonic Partners relating to sales and certain other
dispositions of shares of Common Stock or certain other securities, delivered to
you on or before the date hereof, shall be in full force and effect on the
Closing Date.

The Initial Purchasers shall have received, on the date hereof and on the
Closing Date, a certificate dated the date hereof and the Closing Date,
respectively, from the Chief Financial Officer of the Company covering the
matters set forth on Exhibit C hereto.

An application for the listing of the Underlying Securities issuable upon
conversion of the Securities (assuming the Company elects to "physically

12

--------------------------------------------------------------------------------



settle" the Securities) shall have been submitted to The NASDAQ Global Select
Market.

The several obligations of the Initial Purchasers to purchase Additional
Securities hereunder are subject to the delivery to you on the applicable Option
Closing Date of such documents as you may reasonably request with respect to the
good standing of the Company, the due authorization, execution and
authentication of the Additional Securities to be sold on such Option Closing
Date and other matters related to the execution and authentication of such
Additional Securities, and officers' certificates, opinions of counsel and
accountants' comfort letters to the effect set forth above, except that such
certificates and opinions shall be dated as of the applicable Option Closing
Date and statements and opinions above contemplated to be given as of the
Closing Date shall instead be made and given as of such Option Closing Date.

Covenants of the Company. The Company covenants with each Initial Purchaser as
follows:

To furnish to you in New York City, without charge, prior to 10:00 a.m. New York
City time on the business day next succeeding the date of this Agreement and
during the period mentioned in Section 6(d) or (e), as many copies of the Time
of Sale Memorandum, the Final Memorandum, any documents incorporated by
reference therein and any supplements and amendments thereto as you may
reasonably request.

Before amending or supplementing the Preliminary Memorandum, the Time of Sale
Memorandum or the Final Memorandum, to furnish to you a copy of each such
proposed amendment or supplement and not to use any such proposed amendment or
supplement to which you reasonably object except as may be required by
applicable law.

To furnish to you a copy of each proposed Additional Written Offering
Communication to be prepared by or on behalf of, used by, or referred to by the
Company and not to use or refer to any proposed Additional Written Offering
Communication to which you reasonably object.

If the Time of Sale Memorandum is being used to solicit offers to buy the
Securities at a time when the Final Memorandum is not yet available to
prospective purchasers and any event shall occur or condition exist as a result
of which it is necessary to amend or supplement the Time of Sale Memorandum in
order to make the statements therein, in the light of the circumstances, not
misleading, or if, in the opinion of counsel for the Initial Purchasers, it is
necessary to amend or supplement the Time of Sale Memorandum to comply with
applicable law, forthwith to prepare and furnish, at its own expense, to the
Initial Purchasers and to any dealer upon request, either amendments or
supplements to the Time of Sale Memorandum so that the statements in the Time of
Sale Memorandum as so amended or supplemented will not, in the light of the
circumstances when delivered to a prospective purchaser, be misleading or so
that

13

--------------------------------------------------------------------------------



the Time of Sale Memorandum, as amended or supplemented, will comply with
applicable law.

If, during such period after the date hereof and prior to the date on which all
of the Securities shall have been sold by the Initial Purchasers, any event
shall occur or condition exist as a result of which it is necessary to amend or
supplement the Final Memorandum in order to make the statements therein, in the
light of the circumstances when the Final Memorandum is delivered to a
purchaser, not misleading, or if, in the opinion of counsel for the Initial
Purchasers, it is necessary to amend or supplement the Final Memorandum to
comply with applicable law, forthwith to prepare and furnish, at its own
expense, to the Initial Purchasers, either amendments or supplements to the
Final Memorandum so that the statements in the Final Memorandum as so amended or
supplemented will not, in the light of the circumstances when the Final
Memorandum is delivered to a purchaser, be misleading or so that the Final
Memorandum, as amended or supplemented, will comply with applicable law.

To endeavor to qualify the Securities for offer and sale under the securities or
Blue Sky laws of such jurisdictions within the United States and Canada as you
shall reasonably request, provided that the Company shall not be required to
qualify as a foreign corporation or file a general consent to service of process
in any jurisdiction or submit itself to taxation in respect of doing business in
any jurisdiction in which it is otherwise not so subject.

Whether or not the transactions contemplated in this Agreement are consummated
or this Agreement is terminated, to pay or cause to be paid all expenses
incident to the performance of its obligations under this Agreement, including:
the fees, disbursements and expenses of the Company's counsel and the Company's
accountants in connection with the issuance and sale of the Securities and all
other fees or expenses in connection with the preparation of the Preliminary
Memorandum, the Time of Sale Memorandum, the Final Memorandum, any Additional
Written Offering Communication prepared by or on behalf of, used by, or referred
to by the Company and any amendments and supplements to any of the foregoing,
including all printing costs associated therewith, and the delivering of copies
thereof to the Initial Purchasers, in the quantities herein above specified, all
costs and expenses related to the transfer and delivery of the Securities to the
Initial Purchasers, including any transfer or other taxes payable thereon, the
cost of printing or producing any Blue Sky or legal investment memorandum in
connection with the offer and sale of the Securities under state securities laws
and all expenses in connection with the qualification of the Securities for
offer and sale under state securities laws as provided in Section 6(f) hereof,
including filing fees and the reasonable fees and disbursements of counsel for
the Initial Purchasers in connection with such qualification and in connection
with the Blue Sky or legal investment memorandum in an amount not to exceed
$5,000, any fees charged by rating agencies for the rating of the Securities,
the fees and expenses, if any, incurred in connection with the admission of the
Securities for trading any appropriate

14

--------------------------------------------------------------------------------



market system, the costs and charges of the Trustee and any transfer agent,
registrar or depositary, the cost of the preparation, issuance and delivery of
the Securities, the costs and expenses of the Company relating to investor
presentations on any "road show" undertaken in connection with the marketing of
the offering of the Securities, including, without limitation, expenses
associated with the preparation or dissemination of any electronic road show,
expenses associated with production of road show slides and graphics, fees and
expenses of any consultants engaged in connection with the road show
presentations with the prior approval of the Company, travel and lodging
expenses of the representatives and officers of the Company and any such
consultants, and one-half the cost of any aircraft chartered in connection with
the road show and all other cost and expenses incident to the performance of the
obligations of the Company hereunder for which provision is not otherwise made
in this Section. It is understood, however, that except as provided in this
Section, Section 8, and the last paragraph of Section 10, the Initial Purchasers
will pay all of their costs and expenses, including fees and disbursements of
their counsel, transfer taxes payable on resale of any of the Securities by them
and any advertising expenses connected with any offers they may make.

Neither the Company nor any Affiliate will sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
the Securities Act) which could be integrated with the sale of the Securities in
a manner which would require the registration under the Securities Act of the
Securities.

Not to solicit any offer to buy or offer or sell the Securities or the
Underlying Securities by means of any form of general solicitation or general
advertising (as those terms are used in Regulation D under the Securities Act)
or in any manner involving a public offering within the meaning of Section 4(2)
of the Securities Act.

While any of the Securities or the Underlying Securities remain "restricted
securities" within the meaning of the Securities Act, to make available, upon
request, to any seller of such Securities the information specified in
Rule 144A(d)(4) under the Securities Act, unless the Company is then subject to
Section 13 or 15(d) of the Exchange Act.

During the period of one years after the Closing Date or any Option Closing
Date, if later, the Company will not be, nor will it become, an open-end
investment company, unit investment trust or face-amount certificate company
that is or is required to be registered under Section 8 of the Investment
Company Act.

During the period of one year after the Closing Date or any Option Closing Date,
if later, the Company will not, and will not permit any of its controlled
"affiliates" (as defined in Rule 144 under the Securities Act) to resell

15

--------------------------------------------------------------------------------



any of the Securities or the Underlying Securities which constitute "restricted
securities" under Rule 144 that have been reacquired by any of them.

Not to take any action prohibited by Regulation M under the Exchange Act in
connection with the distribution of the Securities contemplated hereby.

The Company also agrees that, without the prior written consent of Morgan
Stanley & Co. LLC on behalf of the Initial Purchasers, it will not, during the
period ending 90 days after the date of the Final Memorandum ( the "Restricted
Period"), (1) offer, pledge, sell, contract to sell, sell any option or contract
to purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, lend, or otherwise transfer or dispose of, directly or
indirectly, any shares of Common Stock beneficially owned (as such term is used
in Rule 13d-3 of the Exchange Act) or any other securities so owned convertible
into or exercisable or exchangeable for Common Stock or (2) enter into any swap
or other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of the Common Stock, whether any such
transaction described in clause (1) or (2) above is to be settled by delivery of
Common Stock or such other securities, in cash or otherwise or (3) file any
registration statement with the Commission relating to the offering of any
shares of Common Stock or any securities convertible into or exercisable or
exchangeable for Common Stock, other than a registration statement on Form S-8
in connection with the Company's equity incentive plans.

The foregoing restrictions shall not apply to (a) the sale of the Securities
under this Agreement or the issuance of the Underlying Securities; (b) the
issuance by the Company of any shares of Common Stock upon the exercise of an
option or warrant or the conversion of a security outstanding on the date hereof
disclosed in the Time of Sale Memorandum; (c) the issuance by the Company of
Common Stock or other securities convertible into or exercisable for shares of
Common Stock pursuant to the equity incentive plans of the Company described in
the Time of Sale Memorandum; (d) the establishment of a trading plan pursuant to
Rule 10b5-1 under the Exchange Act for the transfer of shares of Common Stock,
provided that (i) such plan does not provide for the transfer of Common Stock
during the Restricted Period and (ii) to the extent a public announcement or
filing under the Exchange Act, if any, is required of or voluntarily made by the
Company regarding the establishment of such plan, such announcement or filing
shall include a statement to the effect that no transfer of Common Stock may be
made under such plan during the Restricted Period; (e) the entry into agreements
to issue securities in connection with the acquisition by the Company or any of
its subsidiaries of the securities, business, property or other assets of
another person or entity or pursuant to an employee benefit plan assumed by the
Company in connection with such acquisition; (f) the entry into agreements to
issue securities in connection with joint ventures, commercial relationships or
other strategic transactions; provided that in the case of clauses (e) and (f),
(i) the number of shares of Common Stock to be issued or issuable pursuant to
such clauses (e) and (f) shall not, in the aggregate, exceed 5% of the shares of
Common Stock outstanding as of the date hereof and (ii) any such securities
issuable during the Restricted Period shall be held in escrow and not released
prior to the

16

--------------------------------------------------------------------------------



expiration of the Restricted Period; (g) entry into the warrant confirmations as
part of the Call Spread Confirmations; or (h) the issuance of Common Stock upon
exercise and settlement or termination of the warrant transactions pursuant to
the Call Spread Confirmations.

Offering of Securities; Restrictions on Transfer.

Each Initial Purchaser, severally and not jointly, represents and warrants that
such Initial Purchaser is a qualified institutional buyer as defined in
Rule 144A under the Securities Act (a "QIB"). Each Initial Purchaser, severally
and not jointly, agrees with the Company that it will not solicit offers for, or
offer or sell, such Securities by any form of general solicitation or general
advertising (as those terms are used in Regulation D under the Securities Act)
or in any manner involving a public offering within the meaning of Section 4(2)
of the Securities Act and it will solicit offers for such Securities only from,
and will offer such Securities only to, persons that it reasonably believes to
be QIBs that,

in purchasing such Securities are deemed to have represented and agreed as
provided in the Final Memorandum under the captions "Notice to Investors" and
"Transfer Restrictions."

The Company agrees that the Initial Purchasers may provide copies of the
Preliminary Memorandum, the Time of Sale Memorandum, the Final Memorandum and
any other agreements or documents relating thereto, including without
limitation, the Transaction Documents, to Xtract Research LLC ("Xtract"),
following completion of the offering, for inclusion in an online research
service sponsored by Xtract, access to which shall be restricted by Xtract to
QIBs.

Indemnity and Contribution.

The Company agrees to indemnify and hold harmless each Initial Purchaser, each
person, if any, who controls any Initial Purchaser within the meaning of either
Section 15 of the Securities Act or Section 20 of the Exchange Act, and each
affiliate of any Initial Purchaser within the meaning of Rule 405 under the
Securities Act from and against any and all losses, claims, damages and
liabilities (including, without limitation, any legal or other expenses
reasonably incurred in connection with defending or investigating any such
action or claim) caused by any untrue statement or alleged untrue statement of a
material fact contained in the Preliminary Memorandum, the Time of Sale
Memorandum or any amendment or supplement thereto, any Additional Written
Offering Communication prepared by or on behalf of, used by, or referred to by
the Company, any "road show" as defined in Rule 433(h) under the Securities Act
(a "road show") or the Final Memorandum or any amendment or supplement thereto,
or caused by any omission or alleged omission to state therein a material fact
necessary to make the statements therein in the light of the circumstances under
which they were made not misleading, except insofar as such losses, claims,
damages or liabilities are caused by any such untrue statement or omission or
alleged untrue statement or omission based upon information relating to any
Initial Purchaser furnished to the Company in writing by such Initial Purchaser
through you expressly for use therein.

Each Initial Purchaser agrees, severally and not jointly, to indemnify and hold
harmless the Company, its directors, its officers and each

17

--------------------------------------------------------------------------------



person, if any, who controls the Company within the meaning of either Section 15
of the Securities Act or Section 20 of the Exchange Act to the same extent as
the foregoing indemnity from the Company to such Initial Purchaser, but only
with reference to information relating to such Initial Purchaser furnished to
the Company in writing by such Initial Purchaser through you expressly for use
in the Preliminary Memorandum, the Time of Sale Memorandum, any Additional
Written Offering Communication prepared by or on behalf of, used by or referred
to by the Company, road show, or the Final Memorandum or any amendment or
supplement thereto.

In case any proceeding (including any governmental investigation) shall be
instituted involving any person in respect of which indemnity may be sought
pursuant to Section 8 or 8(b), such person (the "indemnified party") shall
promptly notify the person against whom such indemnity may be sought (the
"indemnifying party") in writing and the indemnifying party, upon request of the
indemnified party, shall retain counsel reasonably satisfactory to the
indemnified party to represent the indemnified party and any others the
indemnifying party may designate in such proceeding and shall pay the fees and
disbursements of such counsel related to such proceeding. In any such
proceeding, any indemnified party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such indemnified party unless the indemnifying party and the indemnified party
shall have mutually agreed to the retention of such counsel, the indemnifying
party shall have failed, within a reasonable period of time following
notification, to have retained counsel reasonably satisfactory to the
indemnified party or the named parties to any such proceeding (including any
impleaded parties) include both the indemnifying party and the indemnified party
and representation of both parties by the same counsel would be inappropriate
due to actual or potential differing interests between them. It is understood
that the indemnifying party shall not, in respect of the legal expenses of any
indemnified party in connection with any proceeding or related proceedings in
the same jurisdiction, be liable for the fees and expenses of more than one
separate firm (in addition to any local counsel) for all such indemnified
parties and that all such fees and expenses shall be reimbursed as they are
incurred. Such firm shall be designated in writing by Morgan Stanley & Co. LLC,
in the case of parties indemnified pursuant to Section 8, and by the Company, in
the case of parties indemnified pursuant to Section 8(b). The indemnifying party
shall not be liable for any settlement of any proceeding effected without its
written consent, but if settled with such consent or if there be a final
judgment for the plaintiff, the indemnifying party agrees to indemnify the
indemnified party from and against any loss or liability by reason of such
settlement or judgment. No indemnifying party shall, without the prior written
consent of the indemnified party, effect any settlement of any pending or
threatened proceeding in respect of which any indemnified party is or could have
been a party and indemnity could have been sought hereunder by such indemnified
party, unless such settlement includes an unconditional release of such
indemnified party from all liability on claims that are the subject matter of

18

--------------------------------------------------------------------------------



such proceeding and does not include a statement as to or an admission of fault,
culpability or a failure to act by or on behalf of any indemnified party.

To the extent the indemnification provided for in Section 8 or 8(b) is
unavailable to an indemnified party or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each indemnifying party
under such paragraph, in lieu of indemnifying such indemnified party thereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages or liabilities in such proportion as is
appropriate to reflect the relative benefits received by the Company on the one
hand and the Initial Purchasers on the other hand from the offering of the
Securities or if the allocation provided by clause 8(d) above is not permitted
by applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause 8(d) above but also the relative fault
of the Company on the one hand and of the Initial Purchasers on the other hand
in connection with the statements or omissions that resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative benefits received by the Company on the one hand
and the Initial Purchasers on the other hand in connection with the offering of
the Securities shall be deemed to be in the same respective proportions as the
net proceeds from the offering of the Securities (before deducting expenses)
received by the Company and the total discounts and commissions received by the
Initial Purchasers bear to the aggregate offering price of the Securities. The
relative fault of the Company on the one hand and of the Initial Purchasers on
the other hand shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by the
Company or by the Initial Purchasers and the parties' relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The Initial Purchasers' respective obligations to
contribute pursuant to this Section 8 are several in proportion to the
respective principal amount of Securities they have purchased hereunder, and not
joint.

The Company and the Initial Purchasers agree that it would not be just or
equitable if contribution pursuant to this Section 8 were determined by pro rata
allocation (even if the Initial Purchasers were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in Section 8(d). The amount paid or payable
by an indemnified party as a result of the losses, claims, damages and
liabilities referred to in Section 8(d) shall be deemed to include, subject to
the limitations set forth above, any legal or other expenses reasonably incurred
by such indemnified party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this Section 8, no Initial
Purchaser shall be required to contribute any amount in excess of the amount by
which the total price at which the Securities resold by it in the initial
placement of such Securities were offered to investors exceeds the amount of any
damages that such Initial Purchaser has otherwise been required to pay by reason
of such untrue or

19

--------------------------------------------------------------------------------



alleged untrue statement or omission or alleged omission. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The remedies provided for in this
Section 8 are not exclusive and shall not limit any rights or remedies which may
otherwise be available to any indemnified party at law or in equity.

The indemnity and contribution provisions contained in this Section 8 and the
representations, warranties and other statements of the Company contained in
this Agreement shall remain operative and in full force and effect regardless of
any termination of this Agreement, any investigation made by or on behalf of any
Initial Purchaser, any person controlling any Initial Purchaser or any affiliate
of any Initial Purchaser or by or on behalf of the Company, its officers or
directors or any person controlling the Company and acceptance of and payment
for any of the Securities.

Termination. The Initial Purchasers may terminate this Agreement by notice given
by you to the Company, if after the execution and delivery of this Agreement and
prior to the Closing Date trading generally shall have been suspended or
materially limited on, or by, as the case may be, the New York Stock Exchange or
the NASDAQ Global Select Market, trading of any securities of the Company shall
have been suspended on any exchange or in any over-the-counter market, a
material disruption in securities settlement, payment or clearance services in
the United States shall have occurred, any moratorium on commercial banking
activities shall have been declared by Federal or New York State authorities or
there shall have occurred any outbreak or escalation of hostilities, or any
change in financial markets or any calamity or crisis that, in your judgment, is
material and adverse and which, singly or together with any other event
specified in this clause (v), makes it, in your judgment, impracticable or
inadvisable to proceed with the offer, sale or delivery of the Securities on the
terms and in the manner contemplated in the Time of Sale Memorandum or the Final
Memorandum.

Effectiveness; Defaulting Initial Purchasers. This Agreement shall become
effective upon the execution and delivery hereof by the parties hereto.

If, on the Closing Date, or an Option Closing Date, as the case may be, any one
or more of the Initial Purchasers shall fail or refuse to purchase Securities
that it or they have agreed to purchase hereunder on such date, and the
aggregate principal amount of Securities which such defaulting Initial Purchaser
or Initial Purchasers agreed but failed or refused to purchase is not more than
one-tenth of the aggregate principal amount of Securities to be purchased on
such date, the other Initial Purchasers shall be obligated severally in the
proportions that the principal amount of Firm Securities set forth opposite
their respective names in Schedule I bears to the aggregate principal amount of
Firm Securities set forth opposite the names of all such non-defaulting Initial
Purchasers, or in such other proportions as you may specify, to purchase the
Securities which such defaulting Initial Purchaser or Initial Purchasers agreed
but failed or refused to purchase on such date; provided that in no event shall
the principal amount of Securities that any

20

--------------------------------------------------------------------------------



Initial Purchaser has agreed to purchase pursuant to this Agreement be increased
pursuant to this Section 10 by an amount in excess of one-ninth of such
principal amount of Securities without the written consent of such Initial
Purchaser. If, on the Closing Date any Initial Purchaser or Initial Purchasers
shall fail or refuse to purchase Firm Securities which it or they have agreed to
purchase hereunder on such date and the aggregate principal amount of Securities
with respect to which such default occurs is more than one-tenth of the
aggregate principal amount of Firm Securities to be purchased on such date, and
arrangements satisfactory to you and the Company for the purchase of such Firm
Securities are not made within 36 hours after such default, this Agreement shall
terminate without liability on the part of any non-defaulting Initial Purchaser
or of the Company. In any such case either you or the Company shall have the
right to postpone the Closing Date, but in no event for longer than seven days,
in order that the required changes, if any, in the Time of Sale Memorandum, the
Final Memorandum or in any other documents or arrangements may be effected. If,
on an Option Closing Date, any Initial Purchaser or Initial Purchasers shall
fail or refuse to purchase Additional Securities and the aggregate principal
amount of Additional Securities with respect to which such default occurs is
more than one-tenth of the aggregate principal amount of Additional Securities
to be purchased on such Option Closing Date, the non-defaulting Initial
Purchasers shall have the option to (a) terminate their obligation hereunder to
purchase the Additional Securities to be sold on such Option Closing Date or (b)
purchase not less than the principal amount of Additional Securities that such
non-defaulting Initial Purchasers would have been obligated to purchase in the
absence of such default. Any action taken under this paragraph shall not relieve
any defaulting Initial Purchaser from liability in respect of any default of
such Initial Purchaser under this Agreement.

If this Agreement shall be terminated by the Initial Purchasers, or any of them,
because of any failure or refusal on the part of the Company to comply with the
terms or to fulfill any of the conditions of this Agreement, or if for any
reason the Company shall be unable to perform its obligations under this
Agreement, the Company will reimburse the Initial Purchasers or such Initial
Purchasers as have so terminated this Agreement with respect to themselves,
severally, for all out-of-pocket expenses (including the fees and disbursements
of their counsel) reasonably incurred by such Initial Purchasers in connection
with this Agreement or the offering contemplated hereunder.

Entire Agreement.

This Agreement, together with any contemporaneous written agreements and any
prior written agreements (to the extent not superseded by this Agreement) that
relate to the offering of the Securities, represents the entire agreement
between the Company and the Initial Purchasers with respect to the preparation
of the Preliminary Memorandum, the Time of Sale Memorandum, the Final
Memorandum, the conduct of the offering, and the purchase and sale of the
Securities.

The Company acknowledges that in connection with the offering of the Securities:
the Initial Purchasers have acted at arm's length, are not agents of, and owe no
fiduciary duties to, the Company or any other person,  the Initial Purchasers
owe the Company only those duties and obligations set forth in this Agreement
and prior written agreements (to the extent not superseded by this Agreement) if
any, and the Initial Purchasers may have interests that

21

--------------------------------------------------------------------------------



differ from those of the Company. The Company waives to the full extent
permitted by applicable law any claims it may have against the Initial
Purchasers arising from an alleged breach of fiduciary duty in connection with
the offering of the Securities.

Counterparts. This Agreement may be signed in two or more counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

Applicable Law. This Agreement shall be governed by and construed in accordance
with the internal laws of the State of New York.

Headings. The headings of the sections of this Agreement have been inserted for
convenience of reference only and shall not be deemed a part of this Agreement.

Notices. All communications hereunder shall be in writing and effective only
upon receipt and if to the Initial Purchasers shall be delivered, mailed or sent
to you in care of Morgan Stanley & Co. LLC, 1585 Broadway, New York, New
York 10036, Attention: Convertible Debt Syndicate Desk, with a copy to the Legal
Department; and if to the Company shall be delivered, mailed or sent to
ServiceSource International, Inc., 634 Second Street, San Francisco, California
94107, Attention: Matt Goldberg.

 

 

 

22

--------------------------------------------------------------------------------

Very truly yours,

SERVICESOURCE INTERNATIONAL, INC.

By:

/s/ Ashley F. Johnson

 

Name: Ashley F. Johnson

 

Title: Chief Financial Officer

 

 

 

 

 

[Company signature page to Purchase Agreement]

 

 

 

--------------------------------------------------------------------------------



Accepted as of the date hereof

Morgan Stanley & Co. LLC


Acting on behalf of itself and the several Initial Purchasers named in
Schedule I hereto.

By: Morgan Stanley & Co. LLC

By:

/s/ James Redfern

 

Name: James Redfern

 

Title: Executive Director

 

 

 

 

 

[Manager's signature page to Purchase Agreement]

 

2

--------------------------------------------------------------------------------

Schedule I

Initial Purchaser

Principal Amount of Firm Securities to be Purchased

   

Morgan Stanley & Co. LLC

97,500,000

JMP Securities LLC

9,100,000

Lazard Capital Markets LLC

9,100,000

Piper Jaffray & Co.

9,100,000

Credit Agricole Securities (USA) Inc.

2,600,000

Northland Securities, Inc.

2,600,000

   

Total:

$130,000,000

 

 

I-1

--------------------------------------------------------------------------------

Schedule II

Time of Sale Memorandum

1. Preliminary Memorandum issued August 6, 2013

2. Pricing term sheet, dated August 7, 2013, substantially in the form of
Schedule III

 

 

II-1

--------------------------------------------------------------------------------

SCHEDULE III

PRICING TERM SHEET
dated August 7, 2013

PRICING TERM SHEET                            STRICTLY CONFIDENTIAL

DATED August 7, 2013

[sslogo.gif]

SERVICESOURCE INTERNATIONAL, INC.

$130,000,000 1.50% CONVERTIBLE SENIOR NOTES DUE 2018

The information in this pricing term sheet supplements ServiceSource
International, Inc.'s preliminary offering memorandum, dated August 6, 2013 (the
"Preliminary Offering Memorandum"), and supersedes the information in the
Preliminary Offering Memorandum to the extent inconsistent with the information
in the Preliminary Offering Memorandum. In all other respects, this term sheet
is qualified in its entirety by reference to the Preliminary Offering
Memorandum, including all other documents incorporated by reference therein.
References to "we," "our" and "us" refer to ServiceSource International, Inc.
and not to its consolidated subsidiaries. Terms used herein but not defined
herein shall have the respective meanings as set forth in the Preliminary
Offering Memorandum. All references to dollar amounts are references to U.S.
dollars.

Issuer:

ServiceSource International, Inc.

Ticker/Exchange for Common Stock ("common stock"):

 

"SREV"/ The NASDAQ Global Select Market.

Securities:

1.50% Convertible Senior Notes due 2018 (the "notes").

Principal Amount:

$130,000,000.

Option to Purchase Additional Notes:

$20,000,000.

Denominations:

$1,000 and multiples of $1,000 in excess thereof.

Ranking:

Senior unsecured.

Maturity:

August 1, 2018, unless earlier repurchased or converted.

No Redemption at Our Option:

We may not redeem the notes prior to the maturity date, and no "sinking fund" is
provided for the notes, which means that we are not required to redeem or retire
the notes periodically.

 

II-2

--------------------------------------------------------------------------------



Fundamental Change:

If we undergo a "fundamental change" (as defined in the Preliminary Offering
Memorandum under the caption "Description of Notes-Fundamental Change Permits
Holders to Require Us to Repurchase Notes") prior to the maturity date of the
notes, subject to certain conditions, holders may require us to repurchase for
cash all or part of their notes in principal amounts of $1,000 or a multiple
thereof. The fundamental change repurchase price will be equal to 100% of the
principal amount of the notes to be repurchased, plus accrued and unpaid
interest to, but excluding, the fundamental change repurchase date.

Interest and Interest Payment Dates:

1.50% per year

 

Interest will accrue from August 13, 2013 and will be payable semiannually in
arrears on February 1 and August 1 of each year, beginning on February 1, 2014.

 

Regular Record Dates:

January 15 and July 15 of each year, immediately preceding the relevant February
1 or August 1 interest payment date, as the case may be.

Issue Price:

100% of principal, plus accrued interest, if any, from August 13, 2013 if
settlement occurs after that date.

Last Reported Sale Price of Our Common Stock on August 7, 2013:

 

$12.01 per share.

Initial Conversion Rate:

61.6770 shares of common stock per $1,000 principal amount of notes, subject to
adjustment.

Initial Conversion Price:

Approximately $16.21 per share, subject to adjustment.

Conversion Premium:

Approximately 35% above the last reported sale price of our common stock on
August 7, 2013.

Settlement Method:

Cash, shares of our common stock or a combination of cash and shares of our
common stock, at our election, as described in the Preliminary Offering
Memorandum.

Sole Book-Running Manager:

Morgan Stanley & Co. LLC

Co-Managers:

JMP Securities LLC

Lazard Capital Markets LLC

Piper Jaffray & Co.

Credit Agricole Securities (USA) Inc.

Northland Securities, Inc.


Pricing Date:

August 7, 2013.

Trade Date:

August 8, 2013.

Expected Settlement Date:

August 13, 2013.

CUSIP Number (144A):

81763U AA8

ISIN (144A):

US81763UAA88

Listing:

None.

II-3

--------------------------------------------------------------------------------



Convertible Note Hedge and Warrant Transactions:

In connection with the pricing of the notes, we entered into convertible note
hedge transactions with certain financial institutions, which include certain of
the initial purchasers or their respective affiliates (the "option
counterparties"). We also entered into warrant transactions with the option
counterparties. The convertible note hedge transactions are expected generally
to reduce the potential dilution and/or offset any cash payments we are required
to make in excess of the principal amount of converted notes, as the case may
be, upon any conversion of notes in the event that the market price of our
common stock is greater than the strike price of the convertible note hedge
transactions. The warrant transactions could separately have a dilutive effect
to the extent that the market price per share of our common stock exceeds the
relevant strike price of the warrant transactions, unless we elect, subject to
certain conditions, to settle the warrant transactions in cash. If the initial
purchasers exercise their over-allotment option, we may enter into additional
convertible note hedge and warrant transactions. See "Description of Convertible
Note Hedge and Warrant Transactions" in the Preliminary Offering Memorandum.

 

Net Proceeds:

We estimate that the net proceeds from this offering will be approximately
$116.9 million ($135.0 million if the initial purchasers exercise their
over-allotment option), after deducting the initial purchasers' discount and
commissions and estimated offering expenses payable by us.

Use of Proceeds:

We entered into convertible note hedge transactions with the option
counterparties. We also entered into warrant transactions with the option
counterparties. We intend to use approximately $8.4 million of the net proceeds
from this offering to pay the cost of the convertible note hedge transactions
(after such cost is partially offset by the proceeds to us of the warrant
transactions).

We intend to use the remaining net proceeds from this offering for general
corporate purposes, including working capital, capital expenditures, potential
acquisitions and strategic transactions. From time to time, we evaluate
potential acquisitions and strategic transactions of businesses, technologies or
products. However, we have not designated any specific uses and have no current
agreements with respect to any material acquisition or strategic transaction.
See "Use of Proceeds" in the Preliminary Offering Memorandum.

If the initial purchasers exercise their over-allotment option, we may sell
additional warrants and use a portion of the net proceeds from the sale of the
additional notes, together with the proceeds from the additional warrant
transactions, to enter into additional convertible note hedge transactions and
for general corporate purposes.

II-4

--------------------------------------------------------------------------------



Description of Notes-Conversion Rights-Increase in Conversion Rate upon
Conversion upon a Make-Whole Fundamental Change

Holders who convert their notes in connection with a make-whole fundamental
change occurring prior to the maturity date of the notes may be entitled to an
increase in the conversion rate for the notes so surrendered for conversion.

Make-Whole Table

: The following table sets forth the number of additional shares by which the
conversion rate will be increased per $1,000 principal amount of notes for each
stock price and effective date set forth below:  

Stock Price

Effective Date

$12.01

$13.00

$14.00

$15.00

$16.21

$18.00

$20.00

$25.00

$30.00

$35.00

$40.00

$50.00

$60.00

August 13, 2013

21.5869

19.3188

16.6042

14.3756

12.1768

9.6878

7.6467

4.5467

2.9245

1.9933

1.4180

0.7833

0.4633

August 1, 2014

21.5869

19.0084

16.1572

13.8294

11.5559

9.0113

6.9559

3.9315

2.4221

1.5931

1.1002

0.5783

0.3249

August 1, 2015

21.5869

18.4890

15.4575

13.0114

10.6449

8.0442

5.9994

3.1275

1.8024

1.1261

0.7493

0.3758

0.2030

August 1, 2016

21.5869

17.6647

14.3864

11.7757

9.2990

6.6553

4.6628

2.0941

1.0684

0.6142

0.3892

0.1869

0.0959

August 1, 2017

21.5869

16.3335

12.6239

9.7394

7.1016

4.4594

2.6625

0.7893

0.2865

0.1360

0.0796

0.0325

0.0076

August 1, 2018

21.5869

15.2461

9.7516

4.9897

0.0000

0.0000

0.0000

0.0000

0.0000

0.0000

0.0000

0.0000

0.0000

 

The exact stock prices and effective dates may not be set forth in the table
above, in which case:

If the stock price is between two stock prices in the table or the effective
date is between two effective dates in the table, the number of additional
shares by which the conversion rate will be increased will be determined by a
straight-line interpolation between the number of additional shares set forth
for the higher and lower stock prices and the earlier and later effective dates,
as applicable, based on a 365-day year.

If the stock price is greater than $60.00 per share (subject to adjustment in
the same manner as the stock prices set forth in the column headings of the
table above), no additional shares will be added to such conversion rate.

If the stock price is less than $12.01 per share (subject to adjustment in the
same manner as the stock prices set forth in the column headings of the table
above), no additional shares will be added to such conversion rate.

Notwithstanding the foregoing, in no event will the conversion rate per $1,000
principal amount of notes exceed 83.2639 shares of common stock, subject to
adjustment in the same manner as the conversion rate as set forth in the
Preliminary Offering Memorandum under the caption "Description of Notes -
Conversion Rights -Conversion Rate Adjustments."

 

[Remainder of Page Intentionally Blank]

 

II-5

--------------------------------------------------------------------------------



CAPITALIZATION

The following table sets forth our cash, cash equivalents and short-term
investments and capitalization as of June 30, 2013:

on an actual basis; and

on an as adjusted basis to reflect the completion of this offering and to give
effect to (1) the issuance and sale of the notes in this offering (assuming the
initial purchasers' over-allotment option is not exercised), after deducting the
initial purchasers' discount and commissions and estimated offering expenses
payable by us, and (2) the use of proceeds from this offering as described in
"Use of Proceeds" in the Preliminary Offering Memorandum, including the use of
approximately $8.4 million of the net proceeds from this offering to pay the
cost of the convertible note hedge transactions, after such cost is partially
offset by the proceeds of the warrant transactions.

This table should be read in conjunction with "Use of Proceeds" in the
Preliminary Offering Memorandum and "Management's Discussion and Analysis of
Financial Condition and Results of Operations" contained in our Annual Report on
Form 10-K for our fiscal year ended December 31, 2012 and our financial
statements and related notes thereto and our Quarterly Report on Form 10-Q for
the quarter ended June 30, 2013 and our financial statements and related notes
thereto, all of which are incorporated by reference into the Preliminary
Offering Memorandum.

     

 

As of June 30, 2013



 

 

Actual



 

As Adjusted



 

 

(in thousands)

Cash, cash equivalents and short-term investments

$ 132,052

$ 248,923

 

 

 

 

 

Notes offered hereby(1)

-

130,000

Stockholders' equity

 

 

Preferred stock-$0.0001 par value, 20,000 shares authorized; no shares issued
and outstanding

-

-

Common stock-$0.0001 par value, 1,000,000 shares authorized; 79,220 shares
issued and 79,099 shares outstanding, actual and as adjusted(2)

8

8

Treasury Stock

(441)

(441)

Additional paid-in capital(1)

235,714

227,355

Accumulated deficit

(38,759)

(38,759)

Accumulated other comprehensive income

199

199

 

   

Total stockholders' equity(1)

196,721

188,362

 

 

 

Total capitalization(1)(3)

$ 196,721

$ 318,362

 

 

 

______________

(1) In accordance with ASC 470-20, convertible debt that may be wholly or
partially settled in cash is required to be separated into a liability and an
equity component, such that interest expense reflects the issuer's
non-convertible debt interest rate. Upon issuance, a debt discount is recognized
as a decrease in debt and an increase in equity. The debt component will accrete
up to the principal amount ($130 million for the notes offered hereby) over the
expected term of the debt. ASC 470-20 does not affect the actual amount that we
are

II-6

--------------------------------------------------------------------------------

required to repay, and the amount shown in the table above for the notes is the
aggregate principal amount of the notes and does not reflect the debt discount
that we will be required to recognize in our consolidated balance sheet.
Additional paid-in capital is reduced as a result of the net cost of the
convertible note hedge transactions and warrant transactions.

(2) The number of shares of common stock issued and outstanding is based on the
number of shares outstanding as of June 30, 2013, and excludes:

6,414,711 shares of common stock issuable upon the exercise of options
outstanding as of June 30, 2013, at a weighted average exercise price of $4.72
per share;

4,652,845 shares of common stock issuable upon the vesting of restricted stock
units or performance-based restricted stock units outstanding at June 30, 2013;

7,607,896 shares of common stock reserved for future issuance under our equity
compensation plan at June 30, 2013; and

the shares of common stock reserved for issuance upon conversion of the notes
offered hereby.

(3) Total capitalization does not include approximately $0.8 million in
indebtedness for borrowed money (including capital lease obligations).

 

 

[Remainder of Page Intentionally Blank]

 

 

--------------------------------------------------------------------------------



__________________

This communication is intended for the sole use of the person to whom it is
provided by the sender. This material is confidential and is for your
information only and is not intended to be used by anyone other than you. This
information does not purport to be a complete description of the notes or the
offering. This communication does not constitute an offer to sell or the
solicitation of an offer to buy any notes in any jurisdiction to any person to
whom it is unlawful to make such offer or solicitation in such jurisdiction.

The notes and any shares of common stock issuable upon conversion of the notes
have not been and will not be registered under the U.S. Securities Act of 1933,
as amended (the "Securities Act"), or any other securities laws, and may not be
offered or sold within the United States or any other jurisdiction, except
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act and any other applicable
securities laws. The initial purchasers are initially offering the notes only to
qualified institutional buyers as defined in, and in reliance on, Rule 144A
under the Securities Act.

The notes and any shares of common stock issuable upon conversion of the notes
are not transferable except in accordance with the restrictions described under
"Notice to Investors" and "Transfer Restrictions" in the Preliminary Offering
Memorandum.

A copy of the Preliminary Offering Memorandum for the offering of the notes may
be obtained by contacting Morgan Stanley & Co. LLC, Attention: Prospectus
Department, 180 Varick Street, 2nd Floor, New York, NY 10014, by telephone at
(866) 718- 1649, or by emailing prospectus@morganstanley.com.

 

Any legends, disclaimers or other notices that may appear below are not
applicable to this communication and should be disregarded. Such legends,
disclaimers or other notices have been automatically generated as a result of
this communication having been sent via Bloomberg or another system.

 

 

 

 

III-1

--------------------------------------------------------------------------------

EXHIBIT A

OPINION OF COUNSEL FOR THE COMPANY



The Company has been duly incorporated and is an existing corporation in good
standing under the laws of the State of Delaware with corporate power and
authority to own its properties and conduct its business as described in the
Final Offering Memorandum. The Company is duly qualified to do business as a
foreign corporation and is in good standing in the State of California.



The Purchase Agreement has been duly authorized by all necessary corporate
action on the part of the Company, and the Purchase Agreement has been duly
executed and delivered by the Company.



The Company has all requisite corporate power to execute and deliver the
Purchase Agreement and the Securities, to perform its obligations under the
terms of the Purchase Agreement and the Securities.



The Securities being issued on the date hereof are in the form contemplated in
the Indenture and have been duly authorized by all necessary corporate action of
the Company and have been duly executed by the Company and when authenticated by
the Trustee in accordance with the terms of the Indenture (which authentication
we have not determined by inspection of the Securities) and issued and delivered
to the Initial Purchasers against payment of the purchase price therefor
specified in the Purchase Agreement, the Securities will constitute valid and
binding obligations of the Company, enforceable against the Company in
accordance with their terms.



The Indenture has been duly authorized by all necessary corporate action on the
part of the Company and the Indenture has been duly executed and delivered by
the Company and, assuming the due authorization, execution and delivery thereof
by the Trustee, the Indenture constitutes a valid and binding instrument,
enforceable against the Company in accordance with its terms.



The shares of Common Stock initially issuable upon conversion of the Securities
(the "Shares") have been duly authorized by all necessary corporate action on
the part of the Company and the Shares, if any, when issued upon due conversion
of the Securities in accordance with the terms of the Securities and the
Indenture would, if issued today, be validly issued, fully paid and
nonassessable and free of preemptive rights arising under the Certificate of
Incorporation or Bylaws or the DGCL.

A-1

--------------------------------------------------------------------------------



The statements set forth in the General Disclosure Package and the Final
Offering Memorandum under the caption "Description of Notes" insofar as such
statements purport to constitute a summary of the terms of the Indenture and the
Securities, fairly summarize such terms in all material respects.



The statements set forth in the General Disclosure Package and the Final
Offering Memorandum under the caption "Certain U.S. Federal Income Tax
Considerations," insofar as they purport to summarize the United States federal
tax laws referred to therein, fairly summarize in all material respects such
laws.



The statements set forth in the General Disclosure Package and Final Offering
Memorandum under the caption "Description of Capital Stock," insofar as such
statements constitute summaries of legal matters or documents, fairly summarize
the matters and documents referred to therein in all material respect.



The Company is not, and after giving effect to the offering and sale of the
Securities and the application of the proceeds thereof as described in the
General Disclosure Package, will not be required to be registered as, an
"investment company," as such term is defined in the Investment Company Act.



None of the issuance and sale of the Securities being delivered on the date
hereof, the execution, delivery and performance by the Company of its
obligations under the Purchase Agreement, the Indenture and the Securities or
the consummation of the transactions contemplated thereby will (i) violate the
Certificate of Incorporation or Bylaws, (ii) conflict with, result in a breach
or violation by the Company of any of the terms or provisions of, or constitute
a default by the Company under any Reviewed Agreement, or (iii) result in a
violation of any U.S. federal, New York or California state statute, or the
DGCL, or decree, regulation or order known to us to be applicable to the Company
of any U.S. federal, New York or California state court, governmental authority
or agency having jurisdiction over the Company or any of its properties.



No consent, approval, authorization, order, registration or qualification of or
with any U.S. federal, New York, California or Delaware (solely with respect to
the DGCL) governmental agency or body or court is required for the issue and
sale by the Company of the Securities or the consummation by the Company of the
transactions contemplated by the Purchase Agreement or the Indenture, except (i)
such as have been obtained under the Securities Act, (ii) such as may be
required under state securities or Blue Sky laws, and (iii) as contemplated by
the Operative Documents.

A-2

--------------------------------------------------------------------------------



Assuming the accuracy of the Initial Purchasers' representations contained in
the Purchase Agreement and the accuracy of the Company's representations
contained in the Purchase Agreement, no registration of the Securities or the
Shares is required under the Securities Act for the sale of the Securities by
the Company to the Initial Purchasers pursuant to the Purchase Agreement and the
Indenture or for the initial resale of the Securities by the Initial Purchasers
in the manner contemplated by the Purchase Agreement, the General Disclosure
Package and the Final Offering Memorandum, and it is not necessary to qualify
the Indenture under the Trust Indenture Act (it being understood that, in each
case, no opinion is expressed as to any subsequent resale of the Securities or
the consequences thereof).

 

 

 

A-3

--------------------------------------------------------------------------------

EXHIBIT B

FORM OF LOCK-UP LETTER

 

_____________, 2013

 

Morgan Stanley & Co. LLC
1585 Broadway
New York, NY 10036

 

Ladies and Gentlemen:

The undersigned understands that Morgan Stanley & Co. LLC ("Morgan Stanley")
proposes to enter into a Purchase Agreement (the "Purchase Agreement") with
ServiceSource International, Inc., a Delaware corporation (the "Company"),
providing for the offering (the "Offering") by the several Initial Purchasers,
including Morgan Stanley (the "Initial Purchasers"), of its Convertible Senior
Notes due 2018 (the "Securities"). The Securities will be convertible into cash,
shares of Common Stock, par value $0.0001 per share, of the Company (the "Common
Stock") or a combination thereof, at the Company's election.

To induce the Initial Purchasers that may participate in the Offering to
continue their efforts in connection with the Offering, the undersigned hereby
agrees that, without the prior written consent of Morgan Stanley on behalf of
the Initial Purchasers, it will not, during the period commencing on the date
hereof and ending 90 days after the date of the final offering memorandum (the
"Restricted Period") relating to the Offering (the "Final Memorandum"), (1)
offer, pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase, lend, or otherwise transfer or dispose of, directly or indirectly, any
shares of Common Stock beneficially owned (as such term is used in Rule 13d-3 of
the Securities Exchange Act of 1934, as amended (the "Exchange Act")), by the
undersigned or any other securities so owned convertible into or exercisable or
exchangeable for Common Stock ("Other Securities") or (2) enter into any swap or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of the Common Stock, whether any such
transaction described in clause (1) or (2) above is to be settled by delivery of
Common Stock or such other securities, in cash or otherwise. The foregoing
sentence shall not apply to (a) transactions relating to shares of Common Stock
or other securities acquired in open market transactions after the completion of
the Offering, provided that no filing under Section 16(a) of the Exchange Act
shall be required or shall be voluntarily made in connection with subsequent
sales of Common Stock or other securities acquired in such open market
transactions; (b) transfers of shares of Common Stock or any security
convertible into Common Stock as a

B-1

--------------------------------------------------------------------------------



bona fide gift or gifts or to any trust for the direct or indirect benefit of
the undersigned or the immediate family of the undersigned (for purposes of this
lock-up letter agreement, "immediate family" shall mean any relationship by
blood, marriage or adoption, not more remote than first cousin); (c)
distributions of shares of Common Stock or any security convertible into Common
Stock to limited partners or stockholders of the undersigned or to the
undersigned's affiliates or to any investment fund or other entity controlled or
managed by the undersigned; (d) transfers or distributions of shares of Common
Stock to a corporation or other entity of which the undersigned and/or its
immediate family are at all times the direct or indirect legal and beneficial
owners of all the outstanding equity securities or similar interests of such
corporation or other entity; provided that in the case of any transfer or
distribution pursuant to clause (b), (c) or (d), (i) each donee or distributee
shall sign and deliver a lock-up letter agreement substantially in the form of
this letter and (ii) no filing under Section 16(a) of the Exchange Act,
reporting a reduction in beneficial ownership of shares of Common Stock, shall
be required or shall be voluntarily made during the Restricted Period referred
to in the foregoing sentence; (e) dispositions to the Company pursuant to the
right of the Company to repurchase from the undersigned or the obligation or
election of the undersigned to sell or transfer to the Company, including to
satisfy tax withholding obligations, shares of Common Stock issued under the
Company's equity incentive plans or under agreements pursuant to which such
shares were issued; (f) the exercise, exchange or conversion of any Other
Securities into shares of Common Stock (g) transfers of shares of Common Stock
under a trading plan pursuant to Rule 10b5-1 under the Exchange Act (a "10b5-1
Plan") that has been established by the undersigned prior to the date of this
agreement and of which Morgan Stanley or its counsel has been made aware; or (h)
the establishment of a 10b5-1 Plan for the transfer of shares of Common Stock,
provided that such plan does not provide for the transfer of Common Stock during
the Restricted Period and no public announcement or filing under the Exchange
Act regarding the establishment of such plan shall be required of or voluntarily
made by or on behalf of the undersigned or the Company. In addition, the
undersigned agrees that, without the prior written consent of Morgan Stanley on
behalf of the Initial Purchasers, it will not, during the Restricted Period,
make any demand for or exercise any right with respect to, the registration of
any shares of Common Stock or any security convertible into or exercisable or
exchangeable for Common Stock. The undersigned also agrees and consents to the
entry of stop transfer instructions with the Company's transfer agent and
registrar against the transfer of the undersigned's shares of Common Stock
except in compliance with the foregoing restrictions.

The undersigned understands that the Company and the Initial Purchasers are
relying upon this agreement in proceeding toward consummation of the Offering.
The undersigned further understands that this agreement is irrevocable and shall
be binding upon the undersigned's heirs, legal representatives, successors and
assigns.

Whether or not the Offering actually occurs depends on a number of factors,
including market conditions. Any Offering will only be made pursuant to a
Purchase Agreement, the terms of which are subject to negotiation between the
Company and the Initial Purchasers.

B-2

--------------------------------------------------------------------------------



Notwithstanding anything to the contrary contained in this lock-up letter
agreement, this lock-up letter agreement shall automatically terminate if (1)
prior to completion of the Offering, the Company informs Morgan Stanley, or
Morgan Stanley, on behalf of the Initial Purchasers, informs the Company, in
writing, of their intent not to proceed with the Offering or (2) the completion
of the Offering has not occurred on or before October 1, 2013.



Very truly yours,

(Name)

(Address)



 

 

B-3

--------------------------------------------------------------------------------

EXHIBIT C

FORM OF CHIEF FINANCIAL OFFICER CERTIFICATE

This certificate has been prepared in connection with the unregistered offering
of ServiceSource International, Inc., a Delaware corporation (the "Company"),
pursuant to Section 5(g) of the Purchase Agreement dated August 7, 2013 (the
"Purchase Agreement"), between the Company and Morgan Stanley & Co. LLC, acting
on behalf of itself and the several Initial Purchasers named in Schedule I
thereto (the "Initial Purchasers").

 

The purpose of this certificate is to assist the Initial Purchasers in
conducting and documenting their investigation of the affairs of the Company in
connection with the offering. Capitalized terms used but not defined in this
certificate have the meaning ascribed to them in the Purchase Agreement.

*************

Key Business Metrics.

Attached hereto as Exhibits A-1 and A-2 are excerpts from the Time of Sale
Memorandum and the Final Memorandum, respectively, (each, a "Memorandum" and,
collectively, the "Memoranda"), each containing the following key business
metrics of the Company (collectively, the "Metrics"):



certain financial information related to the Company's estimate, as of a given
date, of the value of all end customer service contracts that the Company will
have the opportunity to sell on behalf of its customers over the subsequent
twelve-month period (the "Service Revenue Opportunity Under Management");

the number of engagements the Company calculates that it had with its customers
as of certain specified dates (the "Number of Engagements");

the number of customers the Company calculates that it had as of certain
specified dates (the "Number of Customers"); and

the number of renewal transactions that the Company calculates it has managed
since its inception (the "Number of Transactions").

Each Memorandum summarizes the methodologies employed in calculating the Metrics
as of and for the periods presented in Exhibits A-1 and A-2. Attached hereto as
Exhibit B is a compact disc containing electronic copies of schedules supporting
the amounts disclosed in the Memoranda for the Metrics (the "Metrics
Schedules").

*************

In connection with the offering, I, Ashley Johnson, the Chief Financial Officer
of the Company, certify the following to the Initial Purchasers on behalf of the
Company:

Key Business Metrics

Each Memorandum contains a summary of the methodologies that have been applied
by the

--------------------------------------------------------------------------------



Company in calculating each Metric. If more than one date or period is
presented, such methodology have been consistently applied in all material
respects for each such date or period for which such data is presented in
Exhibits A-1 and A-2.

To my knowledge, the financial and/or operational information, as applicable,
used in deriving each Metric has been accurately compiled from the books and
records of the Company, including, where applicable, the Company's internal
accounting records, by employees of the Company and reviewed by members of the
Company's financial accounting staff responsible for financial and accounting
matters, as well as members of the Company's operating staff responsible for
operating matters.

I or members of my staff have read the amount marked in Exhibits A-1 and A-2 for
each Metric. Nothing has come to my attention that would lead me to believe that
any amount circled on Exhibits A-1 and A-2 is inaccurate with respect to the
applicable Metric or not fairly, accurately and consistently derived from the
applicable Metrics Schedules. To the extent that an amount circled on Exhibits
A-1 and A-2 with respect to an applicable Metric relies on estimates or
assumptions, nothing has come to my attention that would lead me to believe that
such estimates and assumptions were not made in good faith or were unreasonable
or unreliable.

 

 

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this certificate is executed on this ____ day of August,
2013.

SERVICESOURCE INTERNATIONAL, INC.

 

__________________________
Ashley Johnson

Chief Financial Officer

 

 

 

 

 

 

 

 

[Signature Page to Chief Financial Officer's Certificate]

--------------------------------------------------------------------------------

Exhibit A-1

Circle-up of pages from the Time of Sale Memorandum
disclosing Key Business Metrics

 

 

 

 

--------------------------------------------------------------------------------

Exhibit A-2

Circle-up of pages from the Final Memorandum
disclosing Key Business Metrics

 

 

 

 

--------------------------------------------------------------------------------

Exhibit B

 

Metrics Schedules

 

 

 

 

--------------------------------------------------------------------------------

